DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Summary
This is the initial Office action for application 16/963161 filed 07/17/2020.  
Claims 1-10 are currently pending and have been fully considered. 
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 lists Cu twice in the group that A may be.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over PARK JI et al. (KR101340620).
PARK JI et al. teaches a catalyst that comprises a ferrite-based oxide catalyst.  The ferrite-based metal oxide catalyst is in powder form and is mixed with organic binder and water.  
PARK JI et al. teach the ferrite-based oxide catalyst molded in a honeycomb structure or with a carrier.  
The organic binder is taught to on page 7 of the machine translation to be methyl cellulose.
An example 2 is taught on page 10 in which zinc-iron catalyst is uniformly mixed with hydroxy methylcellulose, silica sol, and water.

Regarding claim 3, PARK JI et al. teach in reference claim 1 that the ratios of the metal oxide catalyst powder, the organic binder, inorganic binder, and the water is 1.0 : 0.01-0.1 : 0.02 to 0.2 : 1.0 to 3.0.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claims 4 and 5, an example 2 is taught on page 10 in which zinc-iron catalyst is uniformly mixed with hydroxy methylcellulose, silica sol, and water.  
Although the reference does not explicitly teach the order of mixing, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
Regarding claim 6, PARK JI et al. teach on page 10 that the mixing is extruded using a single-screw extruder (rotating body).
Regarding claim 7, PARK JI et al. teach on page 11 the structure of the zinc iron metal oxide catalyst which is ZnFe2O4.  

Regarding claim 9, an example 2 is taught on page 10 in which zinc-iron catalyst is uniformly mixed with hydroxy methylcellulose, silica sol, and water.  After mixing, the product is dried for 24 hrs.
Regarding claim 10, PARK JI et al. teach that the ferrite metal oxide catalysts are used for preparation of 1,3-butadiene.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771